PER CURIAM.
Raymond T. Dix, III, appeals his judgment and sentence for first-degree arson. He also challenges the imposition of certain costs. We affirm the conviction and the portion of his sentence reflecting the imposition of costs, without discussion. The trial court, however, sentenced Dix as a habitual offender without the requisite number of prior convictions. Because Dix was improperly sentenced as a habitual offender, we reverse that portion of his sentence and remand for resentencing.
Affirmed in part, reversed in part, and remanded for proceedings consistent with this opinion.
WHATLEY, A.C.J., and NORTHCUTT and SALCINES, JJ., Concur.